USDC IN/ND case 2:18-cv-00127-TLS-JEM document 46 filed 11/20/19 page 1 of 5


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA


                                       )
UNITED STATES OF AMERICA               )
and the STATE OF INDIANA,              )
                                       )
             Plaintiffs,               )
                                       )
             v.                        )                     Case No. 2:18-cv-00127
                                       )
UNITED STATES STEEL CORPORATION, )
                                       )
                                       )
             Defendant.                )
_______________________________________)

          PLAINTIFFS’ MOTION TO ENTER REVISED CONSENT DECREE

       The United States, on behalf of the U.S. Environmental Protection Agency, the National

Park Service of the U.S. Department of the Interior, and the National Oceanic and Atmospheric

Administration of the U.S. Department of Commerce; and the State of Indiana, on behalf of the

Indiana Department of Environmental Management and the Indiana Department of Natural

Resources (collectively, “Plaintiffs” or “Governments”), jointly request that the Court approve

and enter the revised Consent Decree that is Attachment A to this Motion. The Plaintiffs filed a

Complaint in this action against Defendant U. S. Steel Corporation (“U. S. Steel”), alleging

violations of the Clean Water Act (“CWA”) and various other state and federal laws at U. S.

Steel’s Midwest Plant in Portage, Indiana. See Complaint, Dkt. 1. The Complaint seeks

injunctive relief, cost recovery, civil penalties, natural resource damage assessment costs and

damages for lost use/compensatory restoration in accordance with a number of federal and state

statutes, including the CWA; Titles 13 and 327 of the Indiana Administrative Code; the

Emergency Planning and Community Right-to-Know Act of 1986; the Comprehensive
USDC IN/ND case 2:18-cv-00127-TLS-JEM document 46 filed 11/20/19 page 2 of 5


Environmental Response, Compensation and Liability Act of 1980; and the System Unit

Resources Protection Act. Simultaneously with filing the Complaint, the United States lodged a

proposed Consent Decree to remedy the alleged violations. At that time, the Governments asked

the Court to defer action on the Consent Decree while the United States submitted the proposed

settlement for public review and comment pursuant to 28 C.F.R. § 50.7.

        The United States received 2,688 public comments on the proposed Consent Decree.

Most of the comments were submitted using several varieties of “model forms” supplied by a

number of citizen organizations. Those comments were similar in content to one another,

depending on the specific form under which they were submitted. Approximately 72 comments,

including letters (one as long as 50 pages) and emails from individuals or organizations, were

submitted separately, outside of the various form templates.

         In response to public comments, the Parties have proposed three changes to the lodged

Consent Decree and its attachments: (1) the addition of a State-Only Environmentally Beneficial

Project to be supervised by Indiana; (2) several changes to Appendix B to strengthen and

broaden the notification procedures required if U. S. Steel experiences a spill or release; and

(3) language clarifying that U. S. Steel must comply with revised Appendix B by October 1,

2019. 1 Further, after the lodging of the Consent Decree, the United States and Indiana required a

number of changes to U. S. Steel’s initial submissions of several key plans required under the

Decree, including operation and maintenance, preventive maintenance, and wastewater process

monitoring design plans -- also in large part as a result of public comments.


1
 Attachment B to this Motion (not to be confused with Appendix B to the Consent Decree) is a marked-
up version of the revised proposed Consent Decree (Attachment A to this Motion) comparing the revised
proposed Decree to the original Decree that was lodged with the Court. In addition to the three proposed
substantive changes outlined above, several other minor, non-substantive changes, including changes
necessitated by the addition of the State-Only Environmentally Beneficial Project, were made to the
originally lodged Decree, as shown in marked-up Attachment B.
                                                   2
USDC IN/ND case 2:18-cv-00127-TLS-JEM document 46 filed 11/20/19 page 3 of 5


       After careful review of the public comments, the United States, after consultation with

Indiana, believes that the revised Consent Decree is fair, reasonable, consistent with the CWA

and other applicable environmental laws, and in the public interest. The comments do not

disclose facts or considerations leading the Governments to believe that the Consent Decree is

inappropriate, improper, or inadequate. Decree, ¶ 82. For those reasons, as explained in the

memorandum in support of this motion and the United States’ Response to Comments that

summarize and address the public comments received, the Governments respectfully request that

the Court sign, approve and enter the proposed revised Consent Decree.

                                            Respectfully submitted,

                                            FOR THE UNITED STATES OF AMERICA

                                            BRUCE S. GELBER
                                            Deputy Assistant Attorney General

                                            s/Arnold S. Rosenthal
                                            ARNOLD S. ROSENTHAL
                                            Senior Attorney
                                            s/Nicholas A. McDaniel
                                            NICHOLAS A. McDANIEL
                                            Trial Attorney
                                            Environmental Enforcement Section
                                            Environment and Natural Resources Division
                                            United States Department of Justice
                                            P.O. Box 7611, Ben Franklin Station
                                            Washington, D.C. 20044-7611
                                            Telephone: 202-514-0096
                                            Nicholas.A.McDaniel@usdoj.gov

                                            THOMAS L. KIRSCH II
                                            United States Attorney

                                            WAYNE T. AULT
                                            Assistant United States Attorney
                                            Northern District of Indiana
                                            5400 Federal Plaza, Suite 1500
                                            Hammond, Indiana 46320
                                            Telephone: 219-937-5500

                                                3
USDC IN/ND case 2:18-cv-00127-TLS-JEM document 46 filed 11/20/19 page 4 of 5


                                   FOR THE STATE OF INDIANA

                                   s/Rebecca McClain
                                   REBECCA McCLAIN
                                   Deputy Attorney General
                                   Attorney No. 34111-49
                                   Office of Attorney General Curtis Hill
                                   302 West Washington Street
                                   IGCS-5th Floor
                                   Indianapolis, IN 46204
                                   p: 317-232-6292
                                   f: 317-262-7979
                                   Rebecca.McClain@atg.in.gov


OF COUNSEL:

THOMAS J. MARTIN
Associate Regional Counsel
U.S. EPA Region 5
77 W. Jackson Blvd
Chicago, IL 60604-3590
martin.thomas@epa.gov




                                      4
USDC IN/ND case 2:18-cv-00127-TLS-JEM document 46 filed 11/20/19 page 5 of 5


                                CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2019, I filed the foregoing Motion, including

Attachments A and B, electronically with the Clerk of the Court using the Court’s Electronic

Case Filing System, which sent notification of such filing to all counsel of record through the

ECF notification system.


                                                             s/Arnold S. Rosenthal
